Order filed, June 28, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00370-CV
                                 ____________

                     JAMES ROY STEAGALL, Appellant

                                            V.

                       KATHERINE SCMIDT, Appellee


                    On Appeal from the 280th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-18988


                                     ORDER

      The reporter’s record in this case was due June 24, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jill Bartek, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Chief Justice Frost and Justices Jewell and Bourliot.